DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 and 04/05/2021 are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US 2013/0070133 A1) in view of Uchida (US 2017/0126948 A1).

Regarding claim 2, Takazawa teaches a semiconductor device (Takazawa, Figs. 2-3 and 7) comprising:
a pixel portion comprising a first pixel, a second pixel, a third pixel, and a fourth pixel (Takazawa, Fig. 7, Pixel 1, The first and second pixels are the pixels on the first row and the third and fourth pixels are on the second row.);
a first switch and a second switch located outside the first pixel, the second pixel, the third pixel, and the fourth pixel (Takazawa, Fig. 7, Switch 12, The first switch is connected to the first row and the second switch is connected to the second row.);
a first wiring located outside the first pixel, the second pixel, the third pixel, and the fourth pixel (Takazawa, Fig. 7, Element VDD);
a second wiring electrically connected to the first pixel and the second pixel (Takazawa, Fig. 7, Power supply line 13 of the first row.); and
a third wiring electrically connected to the third pixel and the fourth pixel (Takazawa, Fig. 7, Power supply line 13 of the second row.), 
wherein a first terminal of the first switch is electrically connected to the first wiring (Takazawa, Fig. 7, Element T2 of the first row.),
wherein a second terminal of the first switch is electrically connected to the second wiring (Takazawa, Fig. 7, Element T1 of the first row.),
wherein a first terminal of the second switch is electrically connected to the first wiring (Takazawa, Fig. 7, Element T2 of the second row.),

wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a first step (Takazawa, Fig. 6, Time t1-t3, Paragraphs 0087-0088 and 0101), 
wherein the first switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the second wiring, and an electric signal is configured to be read from the first pixel and the second pixel in a second step after the first step (Takazawa, Fig. 6, Time t10-t12, Paragraph 0102, Fig. 7, Paragraph 0126, Fig. 8, second amplification transistor 111, Paragraph 0079, In order to readout a signal at time t10-t12 for the embodiment 2 of Figures 7 and 8, the first switch must be on to connect the second amplification transistor to VDD (a potential of the first wiring is configured to be supplied to the second wiring).). 
However, Takazawa does not teach wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a third step after the second step, and wherein the second switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the third wiring, and an electric signal is configured to be read from the third pixel and the fourth pixel in a fourth step after the third step.
In reference to Uchida, Uchida teaches wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a first step (Uchida, Fig. 11, Paragraph 0073, The first and second pixels are pixels in the first row. The third and fourth pixels are pixels in the second row, The reset operation of a first frame is the first step.),

wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are configured to be reset in a third step after the second step Uchida, Fig. 11, Paragraph 0073, The reset of a second frame after the first frame is the third step.), and 
wherein the an electric signal is configured to be read from the third pixel and the fourth pixel in a fourth step after the third step (Uchida, Fig. 11, Paragraph 0073, The reading operation of the second frame is the fourth step).
These arts are analogous since they are both related to imaging devices using a rolling shutter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Takazawa with the explicit teaching of a live view mode or video imaging mode as seen in Uchida to allow the user to view a live image when composing an image to be shot or record video. Further, the limitation “wherein the second switch is configured to be turned on, a potential of the first wiring is configured to be supplied to the third wiring” would be met since the second switch must be on to connect the second amplification transistor of the third and fourth pixel to VDD in order to read out the pixel signal.

Regarding claim 8, the combination of Takazawa and Uchida teaches an imaging device (Takazawa, Fig. 1) comprising: 
a photodetector portion including the semiconductor device according to claim 2 (see claim 2 analysis); and 
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US 2013/0070133 A1) in view of Uchida (US 2017/0126948 A1) in view of Lee et al. (US 2004/0174450 A1).

Regarding claim 3, the combination of Takazawa and Uchida teaches the semiconductor device according to claim 2 (see claim 2 analysis). However, the combination of Takazawa and Uchida does not teach further comprising a fourth wiring configured to supply a reset potential to the first pixel, the second pixel, the third pixel, and the fourth pixel, wherein a potential higher than the fourth wiring is supplied to the first wiring.
In reference to Lee et al. (hereafter referred as Lee), Lee teaches a fourth wiring configured to supply a reset potential to the all pixels of an image sensor (Lee, Paragraph 0050), wherein a potential higher than the fourth wiring is supplied to the amplification transistor (Lee, Figs. 3 and 6, Paragraphs 0008, 0042 and 0052-0053, The potential of the drain of the amplification transistor is set to VDD and the potential of the fourth wiring can be set to a potential Vreset which is lower than VDD.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US 2013/0070133 A1) in view of Uchida (US 2017/0126948 A1) in view of Yamazaki et al. (US 2011/0147739 A1).

Regarding claim 4, the combination of Takazawa and Uchida teaches the semiconductor device according to claim 2 (see claim 2 analysis), wherein the first pixel, the second pixel, the third pixel, and the fourth pixel each include a photoelectric conversion element (Takazawa, Fig. 8, photoelectric conversion element 101, Paragraph 0068) and a transistor (Takazawa, Fig. 8, transfer transistor 102) wherein the photoelectric conversion element is electrically connected to the transistor (Takazawa, Fig. 8). 

In reference to Yamazaki et al. (hereafter referred as Yamazaki), Yamazaki teaches a channel formation region of the transistor includes an oxide semiconductor (Yamazaki, Paragraphs 0001, 0055-0056 and 0193).
These arts are analogous since they are all related to semiconductor devices using transistors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Takazawa and Uchida with the transistor of Yamazaki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Takazawa and Uchida with the transistor of Yamazaki since it is a known type of transistor and would provide high field-effect mobility and would provide similar and expected results. That is, to use the transistor of Yamazaki for the transistor. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US 2013/0070133 A1) in view of Uchida (US 2017/0126948 A1) in view of Toda (US 2011/0149102 A1).


In reference to Toda, Toda teaches wherein the photoelectric conversion element includes a first electrode, a second electrode, and a photoelectric conversion layer between the first electrode and the second electrode, and wherein the photoelectric conversion layer contains selenium. (Toda, Paragraph 0075).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Takazawa and Uchida with the photoelectric conversion element as seen in Toda to suppress the occurrence of dark current (Toda, Paragraph 0022) and since it is a known type of photoelectric conversion element used in image sensors and would provide similar and expected results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US 2013/0070133 A1) in view of Uchida (US 2017/0126948 A1) in view of Xu (US 2006/0203114 A1) in view of Yamazaki et al. (US 2011/0147739 A1).


However, the combination of Takazawa and Uchida does not teach wherein the first switch is a first transistor, wherein the second switch is a second transistor, wherein a channel formation region of each of the first transistor and the second transistor includes a single-crystal semiconductor, wherein a channel formation region of the third transistor includes an oxide semiconductor.
In reference to Xu, Xu teaches a method of connecting pixels to Vdd or ground using two switches (Xu, Fig. 2, Elements 40 and 125, Paragraph 0012).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention 
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Takazawa and Uchida with the two switch method as seen in Xu since it is a simple and known method of using switches to connect to power or ground and would provide similar and expected results. Further, official notice is taken that it is known for a switch to be a transistor. Therefore, the first switch is a first transistor, wherein the second switch is a second transistor. That is, the first switch and second switch are considered to be the switches that connects line 13 of row one and row two to Vdd of Takazawa Figure 7.
However, the combination of Takazawa, Uchida and Xu does not teach wherein a channel formation region of each of the first transistor and the second transistor includes a single-crystal semiconductor, wherein a channel formation region of the third transistor includes an oxide semiconductor.
In reference to Yamazaki, Yamazaki teaches wherein a channel formation region of a transistor includes a single-crystal semiconductor and wherein a channel formation region of a transistor includes an oxide semiconductor (Yamazaki, Paragraphs 0001, 0055-0056 and 0193).

"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Takazawa, Uchida and Xu with the transistor of Yamazaki since it is a known type of transistor and would provide high field-effect mobility and would provide similar and expected results. That is, to use the transistor of Yamazaki as the first, second and third transistor. Therefore, the claim language “wherein a channel formation region of each of the first transistor and the second transistor includes a single-crystal semiconductor, wherein a channel formation region of the third transistor includes an oxide semiconductor” is met.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US 2013/0070133 A1) in view of Uchida (US 2017/0126948 A1) in view of Xu (US 2006/0203114 A1) in view of Yamazaki et al. (US 2011/0147739 A1) in view of Toda (US 2011/0149102 A1).


In reference to Toda, Toda teaches wherein the photoelectric conversion element includes a first electrode, a second electrode, and a photoelectric conversion layer between the first electrode and the second electrode, and wherein the photoelectric conversion layer contains selenium. (Toda, Paragraph 0075).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Takazawa, Uchida, Xu and Yamazaki with the photoelectric conversion element as seen in Toda to suppress the occurrence of dark current (Toda, Paragraph 0022) and since it is a known type of photoelectric conversion element used in image sensors and would provide similar and expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/           Examiner, Art Unit 2698            

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698